Appeal from an order of the Family Court, Genesee County (Eric R. Adams, J.), entered May 28, 2008 in a proceeding pursuant to Family Court Act article 6. The order dismissed the petition.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: Petitioner father contends that Family Court abused its discretion in dismissing his petition seeking visitation with his son. We reject that contention. “The court’s determination with respect to the child’s best interests ‘is entitled to great deference and will not be disturbed where, as here, it is based on careful weighing of the appropriate factors . . . , including the court’s firsthand assessment of the character and credibility of the parties and their witnesses’ ” (Matter of Michael G. v Letitia M.B., 45 AD3d 1405 [2007], lv denied 10 NY3d 715 [2008]; see Matter of Richard C.T. v Helen R.G., 37 AD3d 1118 [2007]). Present—Hurlbutt, J.E, Centra, Fahey, Pine and Gorski, JJ.